In a proceeding to invalidate certificates authorizing the designation of Joseph F. Janoski, Robert R. Le Drew, Dorothy Jermusyk, Charles B. Blass, Richard A. Ehlers, Victor Prusinowski, Edward J. Powers, Leroy E. Barnes, Jr., and Joseph F. Loughlin, as candidates in the Conservative Party primary election to be held on September 15, 1987, for the respective public offices of Supervisor of the Town of Riverhead, Riverhead Town Clerk, River-head Town Tax Receiver, Riverhead Town Superintendent of Highways, Riverhead Town Justice, Riverhead Town Councilman (respondents Prusinowski and Powers), and Riverhead Town Assessor (respondents Barnes and Loughlin), the appeal is from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated August 6, 1987, which, inter alia, dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner challenges the subject authorizations issued *201under Election Law § 6-120 (" Wilson-Pakula’ ’ authorizations) on the ground that the Suffolk County Conservative Party Executive Committee lacked the power to authorize the designation of candidates who are not party members to run on the party line in a town election.
Under the circumstances of this case, we agree with the court’s determination dismissing the petition for failure to join a necessary party (see, CPLR 1001 [a]; cf., Matter of Sahler v Callahan, 92 AD2d 976, 977). Mollen, P. J., Mangano, Thompson, Lawrence and Sullivan, JJ., concur.